
	
		II
		111th CONGRESS
		2d Session
		S. 3082
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 5, 2010
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to
		  authorize individuals who are pursuing programs of rehabilitation, education,
		  or training under laws administered by the Secretary of Veterans Affairs to
		  receive work-study allowances for certain outreach services provided through
		  congressional offices, and for other purposes.
	
	
		1.Expansion of work-study allowance to
			 include certain outreach services conducted through congressional
			 officesSection 3485(a)(4) of
			 title 38, United States Code, is amended by adding at the end the following new
			 subparagraph:
			
				(G)The following activities carried out at the
				offices of Members of Congress for such Members:
					(i)The distribution of information to members
				of the Armed Forces, veterans, and their dependents about the benefits and
				services under laws administered by the Secretary and other appropriate
				governmental and non-governmental programs.
					(ii)The preparation and processing of papers
				and other documents, including documents to assist in the preparation and
				presentation of claims for benefits under laws administered by the
				Secretary.
					.
		
